Citation Nr: 1310903	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for a duodenal ulcer, post-operative vagotomy, hemigastrectomy and gastrojejunostomy. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from July 1966 to July 1969.  He has been incarcerated since 1997.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a July 1990 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied an evaluation in excess of 20 percent for a post-operative duodenal ulcer.  A July 2000 rating decision issued by the Muskogee, Oklahoma RO increased the appellant's disability evaluation to 30 percent effective from February 14, 1990, the date of receipt of his claim for an increased rating.  Also on appeal is a November 1999 rating decision issued by the Muskogee RO that denied entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

The appellant testified at a personal hearing before a Hearing Officer at the North Little Rock RO in October 1990.  A transcript of that hearing is associated with the claims files.

In July 2010, the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court); a February 2011 Court Order granted a joint motion of the parties and remanded the case to the Board for further action.  When this case was most recently before the Board in August 2012, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claim that is not already included in the paper claims files.




FINDINGS OF FACT

1.  Throughout the period of the claim, the appellant's duodenal ulcer disability (post-operative vagotomy, hemigastrectomy and gastrojejunostomy) has been manifested by adhesions, nausea, stomach cramping, abdominal pain, diarrhea and dumping syndrome.

3.  Throughout the appeal period, the appellant's duodenal ulcer disability ( post-operative vagotomy, hemigastrectomy and gastrojejunostomy) has not been manifested by obstruction, stricture, severe colic distension, a ruptured appendix, a perforated ulcer, large ulcerated or eroded areas, recurrent hematemesis or melena, severe hemorrhages, anemia, weight loss, malnutrition or definite impairment of health.

4.  The appellant does not have a single service-connected disability rated as 60 percent or more disabling and he does not have a combined disability evaluation of at least 60 percent.

5.  The appellant's service-connected disabilities do not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but not higher, for the duodenal ulcer (post-operative vagotomy, hemigastrectomy and gastrojejunostomy) have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.20, 4.113, 4.114, Diagnostic Codes7301-7329, 7346, 7348 (2012).

2.  The criteria for a TDIU have not been met at any time during the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The rating decisions on appeal were issued prior to enactment of the VCAA.  The originating agency provided the required notice in letters mailed in November 2004, and March 2006, as well as in a Supplemental Statement of the Case (SSOC) mailed in December 2008.  Although the required notice was not sent until years after the enactment of the VCAA, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the appellant's claims - most recently in an SSOC issued in September 2012.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the appellant has been, and currently is, represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of his claim.  Id.  It is clear from the appellant's communications that he is cognizant as to what is required of him and of VA.  Thus, the appellant has been provided adequate notice with regard to the increased rating and TDIU claims.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STRs), Social Security Administration (SSA) records, VA treatment records, private treatment records and Oklahoma correctional facility records were obtained.  

The appellant has been afforded appropriate VA medical examinations, most recently in September 2008; the examinations in April 2003, and in September 2008, were provided by physicians who visited the appellant at his place of incarceration.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the appellant's gastrointestinal symptoms and demonstrated objective evaluations.  The examiners were able to assess and record the appellant's health status and how his capacity for employment was affected by his gastrointestinal disability.

The Board finds that the April 2003 and September 2008 examination reports are each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either one of these two examinations was in any way incorrectly conducted.  It is not shown that either VA medical examiner failed to address the clinical significance of the appellant's gastrointestinal disability.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination is not warranted.

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2009 and August 2010 Board remands, the originating agency attempted afford the appellant a VA medical examination.  However, as reflected by an April 2012 letter from a VA physician, the appellant was still incarcerated in a prison facility whose personnel were not able to conduct the necessary tests (an upper GI series, and flat plate and upright abdominal X-ray studies) and VA had exhausted all resources in its quest to examine the appellant.  Specifically, the VA doctor noted that the prison would not transport the appellant at their expense to the VA Medical Center (VAMC) to be examined and that, in any case, the VAMC Police and Security Department would not allow the appellant to be taken above the basement level of the medical center (where the required testing would have to take place) if he were in handcuffs and/or leg shackles.  

However, additional private and correctional facility medical records were gathered and associated with the claims files.  These records indicate that the appellant underwent the necessary tests in December 2011.  A VA medical opinion based on these records was obtained in August 2012.  In addition, the August 2012 medical opinion is adequate because it is based upon consideration of the appellant's prior medical history and it describes the appellant's gastrointestinal disability in sufficient detail.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his claims.  Neither he nor his attorney has identified any additional evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Thus, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of these claims.  The Board will therefore address the merits of the claims.

II.  Increased Rating Claim

A.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In a case where the described conditions warrant compensable evaluations under separate diagnostic codes, none of which has a rating criterion the same as another, such conditions are to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994), at 261.  The critical element is that none of the symptomatology for any one of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  Id. at 262.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The RO has rated the appellant's duodenal ulcer, post-operative vagotomy, hemigastrectomy and gastrojejunostomy, under 38 C.F.R. § 4.114, Diagnostic Code 7348.  A 30 percent evaluation has been in effect under that Diagnostic Code since February 1990; a higher (40 percent) rating is assigned when operative procedures are followed by demonstrably confirmative post-operative complications of stricture or continuing gastric retention.  

The Board notes that a recurrent ulcer following complete vagotomy is rated as up to 60 percent disabling under 38 C.F.R. § 4.114 , Diagnostic Code 7305, and dumping syndrome is rated as up to 60 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7308.

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The appellant's increased rating claim was received in February 1990, and he contends that he is entitled to a higher disability rating for his service-connected gastrointestinal disability.  He also contends that he is unable to work due to his service-connected duodenal ulcer, status post multiple surgeries.  

In May 1989, the appellant underwent an esophagastroduodenoscopy (EGD) and an upper gastrointestinal (GI) series at a VA facility.  The testing results were interpreted as essentially normal in regard to GI symptoms.  The appellant's history of hepatitis B infection since 1987 with associated elevated liver function tests and associated symptoms of weight loss, decreased energy, depression, loss of appetite, and feelings of worthlessness was noted.  The appellant also stated he was unable to work as a truck driver due to his hepatitis.  In terms of GI history, the clinician noted three stomach surgeries, most recently in 1981, with numerous anastomosis including vagotomy, antrectomy and Billroth II gastrectomy.  The clinical impression was active hepatitis A infection as well as chronic hepatitis B infection.  The primary treatment diagnosis was adjustment disorder with depressed mood, although peptic ulcer disease was noted among the comorbidities and complications (as were hepatitis B chronic active infection, hepatitis A active infection and eczema). 

The appellant was afforded a VA GI examination in August 1989; he reported having weakness, loss of appetite, a painful liver, occasional loss of consciousness, loss of interest in sex, a lack of energy and difficulty swallowing.  An upper GI series was performed and the results were within normal limits (normal esophagus and apparent postoperative for Billroth II with open anastomosis and no evidence of any recurrent ulcerative disease).  The examiner stated that the primary diagnosis for the appellant's current symptoms appeared to be chronic hepatitis. 

A September 1989 private physician letter states that the appellant had been evaluated for complaints of abdominal pain.  The appellant was referred to a private hospital where a diagnosis of chronic pancreatitis with associated nausea, occasional emesis, and occasional intractable pain was rendered.  The appellant also had diagnoses of chronic hepatitis B, mild gastritis, obstructive pulmonary disease and suspected alcoholic cirrhosis.

Review of the private hospital inpatient treatment records reveals that the appellant was treated for recurring abdominal pain, possibly due to hepatitis or pancreatitis but multiple gastric surgeries for peptic ulcer disease (PUD) were also noted.  Laboratory testing indicated the appellant had chronic liver disease.  On physical examination, the appellant had some epigastric tenderness with radiation to the right upper quadrant, and his lower abdomen was tender in general.  The discharge summary lists a principal discharge diagnosis of acute/chronic pancreatitis; the secondary diagnosis was chronic obstructive pulmonary disease (COPD); the tertiary diagnoses were hiatal hernia, status post chronic hepatitis, cephalgia secondary to degenerative arthritis of the cervical spine, and gastritis. 

March 1990 VA GI clinic notes indicate that the appellant complained of occasional symptoms including nausea with meals, vomiting, black tarry stools, diarrhea and trouble swallowing.  The clinical impression was chronic hepatitis, chronic pancreatitis by history, gastritis and peptic ulcer disease (PUD) status post several stomach and abdominal surgeries including partial gastrectomy, and a number of other symptoms and disorders. 

The appellant was afforded a VA medical examination in May 1990; he complained of occasional vomiting and frequent epigastric and right upper quadrant pains.  The appellant denied experiencing chills, fever, night sweats, hematemesis, melena, and diarrhea.  The appellant's weight was noted to be essentially stable, and the examiner described the appellant as small of frame but normally nourished.  On physical examination, there was a midline incision that extended from the umbilicus to the xiphoid process.  There was mild tenderness to palpation of the upper abdomen.  There was no evident enlargement of the liver or spleen.  There was no evidence of icterus, and bowel sounds were normal.  No hernia was present.  The examiner rendered a diagnosis of postoperative status, vagotomy, pyloroplasty and hemigastrectomy with gastrojejunostomy for PUD.  The examiner also rendered diagnoses of chronic pancreatitis, chronic hepatitis B and chronic bronchitis. 

In the summer of 1990, the appellant was hospitalized in a VA facility for complaints of mid-epigastric and right upper quadrant pain.  He described this pain as a deep grabbing pain that lasted three to five minutes per episode and which occurred several times throughout the day and night.  He said that his symptoms had been occurring for approximately seven days and that they were exacerbated by food.  The appellant reported having nausea with the pain but he denied vomiting; he also endorsed diarrhea for the week prior to treatment.  An EGD revealed the presence of  one large gastric ulcer; ultrasound imaging taken of the liver and bladder was suspicious for gallstones.  The primary diagnosis was chronic active hepatitis B, with gastric ulcer listed as a comorbidity or complication. 

The appellant testified before an RO Hearing Officer in October 1990. He stated that he currently had severe medical problems related to his liver and pancreas.  In regard to his gastric symptoms, the appellant testified he could not eat much without his stomach and pancreas hurting; he also said that he had to eat more slowly than others.  The appellant also reported experiencing occasional vomiting and occasional bloody stools.

Because of his long history of chronic abdominal pain believed to be secondary to chronic ulcer disease, chronic pancreatitis and chronic hepatitis B infection, the appellant underwent an EGD and a flexible sigmoidoscopy in a VA facility in November 1990.  The EGD results revealed status post antrectomy and gastric bezoar; there was no evidence of ulcer disease but there was a possibility of bowel reflux gastritis.  A sigmoidoscopy showed internal hemorrhoids.  The appellant's discharge diagnoses were gastric bezoar and bowel reflux gastritis. 

The appellant underwent another EGD, with ultrasound of the abdomen, in a VA facility in January 1993.  This was in response to his complaint of constant mid-epigastric pain since being diagnosed with hepatitis in 1986.  The clinician noted the appellant's history of hepatitis B, duodenal ulcers, chronic pancreatitis and hypoglycemia.  The appellant described his pain as a sharp shooting pain that radiated to the left kidney.  He said that the pain was constant despite any changes in position, activity and food eaten.  He denied vomiting or diarrhea but said he had a decreased appetite, as well as melanotic stools, malodorous urine and occasional nausea.  On physical examination, a slight tenderness in the right upper quadrant area was observed.  An EGD was performed and revealed no evidence of PUD or esophageal abnormalities or gastritis; the only possible abnormality indicated was malabsorption associated with the pancreas.  Ultrasound imaging of the appellant's abdomen was normal.  The diagnosis was chronic abdominal pain secondary to chronic pancreatitis, chronic hepatitis B and C and PUD.

The appellant also underwent a gastric biopsy of the anastomotic site during his January 1993 VA hospitalization.  The purpose of the biopsy was to rule out PUD; no pathologic diagnosis was rendered in connection with this biopsy.

Upper GI testing of the appellant was accomplished in a VA facility in January 1994.  The results showed the presence of extensive post-surgical changes with benign-appearing granulomas in the area of the spleen; the esophagus was unremarkable and the stomach and duodenum had extensive post-surgical changes but no evidence of ulcerations.

In February 1994, the appellant underwent abdominal ultrasound imaging in a VA facility.  The results showed evidence of decreased ethogenicity consistent with acute pancreatitis and small calcification in the spleen consistent with calcified granuloma. 

The appellant was afforded a VA medical examination in March 1994; he said that he had had four stomach surgeries, the most recent in 1981, which he asserted had resulted in involvement of his pancreas and liver.  He reported that since 1981 he had had chronic abdominal pain, recurrent cramps, and intermittent nausea and vomiting.  He described his bowel movements as being usually watery although not diarrhea.  He stated that any food seemed to cause nausea.  The appellant weighed 139 pounds which was just short of his highest weight of 145 pounds.  His laboratory testing results were grossly normal, although his hepatitis profile testing was positive for hepatitis B core antibody.  On physical examination, the appellant was in no apparent distress.  He had active bowel sounds.  There was no tenderness to palpation of the abdomen.  The examiner rendered a clinical impression of postoperative PUD with vagotomy, hemigastrectomy and gastrojejunostomy, symptomatic; positive hepatitis B core antibody with normal liver function tests; and history of pancreatitis, inactive on present examination. 

The appellant underwent another EGD in a VA facility in August 1994; this was to evaluate him for dyspepsia.  The appellant's esophagus was described as normal but surgical changes were present.  The clinical impression was surgical changes of the stomach but otherwise normal EGD.

In May 1995, VA X-ray examination of the abdomen showed clips in the upper right quadrant.  The abdomen was otherwise within normal limits. 

In a July 2000 rating decision, the RO assigned an increased rating of 30 percent under Diagnostic Code 7348.  The increased was granted based on the appellant's reported persistent diarrhea.

The evidence of record includes medical records for the appellant from the Oklahoma Department of Corrections from 2001 and 2002.  In February 2001, physical examination of the appellant's abdomen had revealed no tenderness.  In September 2001, slight epigastric tenderness was noted.

In an October 2002 letter, the appellant asserted that he was having chronic abdominal pain that was not being taken seriously by medical personnel at the prison where he was incarcerated.  He wrote he had a stomach obstruction that restricted him to eating only one sandwich before he felt full; if he attempted to eat more than that amount of food, he said the food would come back up his throat undigested. 

The appellant underwent a VA medical examination in April 2003; the examiner reviewed the claims files.  The appellant reported that his symptoms had become worse since the last rating examination.  Specifically, he stated that he would become full very quickly and therefore would eat just one meal per day; eating any more than that would result in muscle spasms and cramps that radiated into the left arm and shoulder.  The appellant reported having stomach cramps that occurred mostly at night and caused sleep disturbance; he said he had nausea without vomiting and he denied any symptoms of hematemesis or rectal bleeding.  The appellant reported having a stomach ache three times per day; he said that these lasted five minutes and occurred without any precipitating factors.  He denied taking any medication for his abdominal symptoms but he did say that he was taking a pancreas medication with meals.  On physical examination, the appellant weighed approximately 160 pounds.  His abdomen was soft.  There was tenderness to palpation of the left lower quadrant, the right upper quadrant and the epigastric area.  The appellant had bowel sounds in all four quadrants and there were no masses.  The shape of the abdomen was normal and there were no ventral hernias.  The examiner was unable to obtain upper GI studies because the appellant was being examined in a holding cell in a state correctional facility.  The examiner rendered a diagnosis of duodenal ulcer discharge, status post vagotomy, hemigastrectomy, and gastrojejunostomy, with the condition being chronically symptomatic.

The examiner noted the appellant had not reported any symptoms of hematemesis, melena or significant weight loss; the examiner was unable to comment on possible abdominal adhesions and peptic ulcer without upper GI studies.  The appellant's reports of early satiety and abdominal cramps were described as most likely a residual from multiple surgeries causing a decrease in size/capacity of the appellant's stomach.  The examiner thought that the appellant's symptoms were more likely related to surgery than to current PUD.

A March 2005 treatment report from the Oklahoma Department of Corrections shows that EGD testing yielded an impression of acute/chronic reflux esophagitis, Schatzki ring, bile reflux, delayed gastric emptying and shallow ulcer.  The treatment plan was to wait for pathology, treat with medication, repeat the EGD and possibly perform a screening colonoscopy.  Subsequent findings from Lindsay Municipal Hospital yielded an additional diagnosis of apparent Billroth I. 

In April 2005, in response to the appellant's inquiry, the Oklahoma Department of Corrections advised him that his recent medical treatment had been for reflux esophagitis with some bile reflux, slow stomach emptying and a small ulcer. 

The appellant was afforded another medical examination in September 2008; this was again performed in a holding cell with limited facilities.  The examiner reviewed the claims files and the appellant's VA treatment records.  The appellant complained of having abdominal pain and reflux since 1981; he also complained of diarrhea that occurred twice a day characterized by loose stools.  He denied melena and hematochezia.  The appellant described his abdominal pain as cramping in nature and said the pain was constant.  He also complained of lower abdominal pain which he characterized as a "gut-grabbing cramp" that occurred two to three times per day and lasted about 30 seconds.  The appellant also complained of experiencing nausea four to five times per week that lasted for five minutes.  He said he had abdominal distention and frequent flatulence and belching; he denied vomiting and hematemesis.  The Veteran weighed 186 pounds and said he had gained weight steadily since being incarcerated.  He also said that his weight was currently stable.  

On physical examination, the appellant was described as well-nourished.  His abdomen was distended but soft, and slightly tender to palpation in the mid-epigastrum and the left lower quadrant.  There was no guarding or rebound.  There was no organomegaly, and the appellant's bowel sounds were active.  The examiner rendered diagnoses of duodenal ulcer, postoperative vagotomy, hemigastrectomy and gastrojejunostomy; chronic hepatitis B; and chronic pancreatitis. 

The VA examiner noted she had been asked to comment on the presence of abdominal adhesions, recurrent ulcers, anemia, weight loss, melena, hematemesis, and circulatory disturbance and said that it was not possible to comment on any intra-abdominal adhesions without resorting to speculation given that imaging studies were not possible due to the restrictions associated with the appellant's incarceration.  The examiner did note that the appellant did not present a history consistent with recurrent ulcers, melena, hematemesis, circulatory disturbances or weight loss, and that no anemia had been demonstrated in the most current laboratory studies performed in 2003.  The examiner stated that the appellant did not have any signs of a currently active duodenal ulcer but also noted that this could not be stated definitively because upper GI studies could not be performed due to incarceration.  The examiner opined that the appellant's current complaints of abdominal pain, stomach cramping, nausea and diarrhea were as likely as not due to gastroesophageal reflux disease (GERD). 

Review of medical treatment records from the Oklahoma Department of Corrections, dated between July 2008 and November 2009, reveals that the appellant was described as well-developed and well-nourished in December 2008.  He was said to be without diarrhea.  On physical examination, there was tenderness to palpation of the abdomen.  In June 2009, the appellant was treated at a municipal hospital for four days.  The associated hospital treatment notes reflect that the appellant weighed 185 pounds and that his abdomen was firm and round on physical examination.  The appellant reported having normal brown bowel movements, and his bowel sounds were active in all four quadrants.  There was no edema.  Frequent blood sugar monitoring did not show any hypoglycemia.  The appellant's EGD was within normal limits; his upper GI testing yielded a clinical impression of normal esophagus, Billroth I stomach without ulcers or gastritis and normal duodenum.  Ultrasound imaging of his abdomen was within normal limits.  The primary diagnosis on discharge was dumping syndrome secondary to gastrectomy.  The appellant's other diagnoses included chronic pancreatitis, hepatitis C and hypothyroidism.  

The appellant was treated at a university medical center in December 2011.  An upper GI endoscopy was performed and revealed a patent Billroth II gastrojejunostomy; a hiatal hernia; a normal upper and middle third of the esophagus; a nonbleeding esophageal ulcer; and a scar in the gastric body from a prior PEG tube.  A biopsy of the fundus of the stomach was also performed and the testing revealed mild chronic inactive gastritis; the gastric mucosal abnormality was characterized by erythema.  

The evidence of record includes Oklahoma Department of Corrections medical treatment records for the appellant dated in January 2012.  Ultrasound imaging accomplished that month revealed no definite bowel obstruction and the appellant's bowel gas pattern was described as unremarkable.  

A VA physician reviewed the appellant's claims files in August 2012; the reviewer listed the appellant's diagnoses as postgastrectomy syndrome and status post vagotomy with pyloroplasty.  The reviewer noted that the appellant had a history of nausea, abdominal pain, abdominal/stomach cramping and diarrhea since 1981.  The physician also noted the appellant's complaints of nausea four to five times per week, loose stools twice a day at least with associated abdominal cramping.  The appellant was noted to have recurring episodes of symptoms that were not severe occurring four or more times per year and lasting less than one day.  The appellant was described as having abdominal pain that occurred at least monthly.  The VA doctor stated that the appellant had mild postgastrectomy syndrome (infrequent episodes with characteristic mild circulatory symptoms or continuous mild manifestations).  The reviewer also stated that the appellant had undergone a vagotomy with pyloroplasty with resultant symptoms and confirmed diagnosis of alkaline gastritis or confirmed persistent diarrhea.  The reviewer noted that the appellant's surgical scars were not painful or unstable and that they involved an area of less than 39 square centimeters.  The reviewing physician stated that the appellant did not have any other pertinent findings.

The VA reviewing physician stated that the appellant's history, examinations and ancillary studies did not indicate the presence of anemia, material weight loss, melena, hematemesis or circulatory disturbances from either the peptic ulcer or the related surgeries.  In addition, EGD studies did not show any sign of recurrent duodenal ulcer.  The reviewer concluded that it was as likely as not that the appellant had adhesions from his abdominal surgeries and that his esophageal ulcer was most likely related to esophageal irritation related to reflux of stomach acid and the hiatal hernia.  The reviewer noted that the esophageal ulcer and the gastric reflux disorder would cause nausea and abdominal pain; however, these conditions were not related to the duodenal ulcer or any surgery therefor.  The VA doctor did state that gastritis has been described as a sequela of a vagotomy or gastrectomy and that, therefore, a portion of the appellant's nausea and abdominal pain was related to the service-connected ulcer.  The appellant's stomach cramping and diarrhea were ascribed to his abdominal surgery residuals.  

The appellant's vagotomy with pyloroplasty with resultant symptoms and confirmed diagnosis of alkaline gastritis or confirmed persistent diarrhea would normally warrant a 30 percent rating under Diagnostic Code 7348.  Nonetheless, pursuant to 38 C.F.R. § 4.114, the Board will assign the next higher evaluation of 40 percent because, when the likelihood of the presence of adhesions related to the abdominal surgery and related pain and symptoms such as abdominal distension is considered, the severity of the appellant's overall disability warrants such an elevation.  

The Board notes that the appellant has other abdominal co-morbidities such as hepatitis and pancreatitis that result in symptoms of abdominal distress that overlap with similar service-connected symptoms and complaints.  While further medical inquiry could be conducted with a view towards resolution of this question, it is doubtful that such would assist the Board in its inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  The appellant's overall digestive system disability includes nearly constant epigastric distress with need for medications, nausea, diarrhea, complaints of abdominal pain and complaints of stomach cramping.  Affording the appellant the benefit of the doubt on the question of the severity of the disability under consideration, the Board finds that there is enough evidence to support a schedular evaluation of 40 percent for the appellant's gastrointestinal disability.

The Board notes that 40 percent is the highest rating available under Diagnostic Code 7348.  However, the findings needed for any higher evaluation under any other pertinent Diagnostic Code have not been demonstrated at any point during the period of the claim.  

The Board has considered whether a higher rating is warranted under any other potentially applicable provision of the rating schedule.  However, the evidence of record shows no evidence that the appellant has had any definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea, or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Therefore, the appellant is not entitled to a higher rating of 50 percent under Diagnostic Code 7301 (adhesions of the peritoneum).  No "anemia and weight loss productive of definite impairment of health" has been shown in the evidence of record and, in fact, the record clearly shows the appellant's weight has increased steadily during the period under review.  Therefore, the appellant is not entitled to a higher rating under Diagnostic Code 7305 (ulcer, duodenal).  The appellant does not have symptoms equivalent to a severe gastrojejunal ulcer pursuant to Diagnostic Code 7306 (100 percent rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated and a 60 percent rating is assigned for less pronounced and less continuous symptoms with definite impairment of health).  However, such symptomatology has not been shown in the evidence of record and, therefore, the appellant is not entitled to a higher rating under Diagnostic Code 7306.

Under the provisions of Diagnostic Code 7307 (chronic hypertrophic gastritis), severe hemorrhages, or large ulcerated or eroded areas, are rated 60 percent disabling.  No such findings are of record.  Likewise, no findings congruent with a 60 percent evaluation under Diagnostic Code 7308 (postgastrectomy syndrome) are of record.  The objective medical evidence of record does not indicate the existence of any sweating, circulatory disturbances after meals, hypoglycemic symptoms and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.  A 60 percent evaluation is in order for a hiatal hernia when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  However, such symptomatology has not been shown in the evidence of record and, therefore, the appellant is not entitled to a higher rating under Diagnostic Code 7346.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the appellant, in advancing this appeal, believes that his disability has been more severe than the assigned disability rating reflects.  He argues that he experiences problems with his daily activities that are due to the gastrointestinal disability .  He and his attorney have submitted statements to that effect.  The appellant is competent to report symptoms.  In this regard the Board notes that pain, nausea, vomiting and diarrhea are the sorts of observable events that are amenable to lay observation.

The Board has carefully considered the appellant's contentions.  Here, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the gastrointestinal disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the gastrointestinal symptoms.  In fact, the grant of the 40 percent evaluation on appeal has been based in large part on the appellant's reports about his symptomatology associated with the claimed disability.  

Such competent evidence concerning the nature and extent of the various disabilities has been provided by the medical personnel who have examined the appellant during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the testing and examination reports and treatment notes) directly address the criteria under which the appellant's disability has been evaluated.  The competent medical evidence offering detailed descriptions of the symptoms associated with the disability and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an increased evaluation is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the disability on appeal.  The preponderance evidence shows that the disability does not warrant a rating in excess of 40 percent under the schedular criteria.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, as discussed above, the manifestations of the disability are contemplated by the schedular criteria.  In fact, the various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for disorders of the digestive system.  Therefore, referral of this claim for extra-schedular consideration is not warranted.

III.  TDIU Claim

A.  Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

B.  Factual Background and Analysis

In addition to the duodenal ulcer with postoperative vagotomy, hemigastrectomy and gastrojejunostomy, which the Board has determined is 40 percent disabling, the Veteran is service connected for diabetes mellitus, Type II, which has been rated as 20 percent disabling from May 10, 2002.  The combined rating for these disabilities is 50 percent.  Accordingly, the Veteran has not met the schedular criteria for assignment of a TDIU at any time during the period under review. 

In June 1989, the appellant told VA clinicians that he had not been able to resume work as a truck driver after being diagnosed with a hepatitis infection in 1987.  A March 1991 VA GI clinic note indicates that the appellant reported that he had not worked in two-and-a-half years due to chronic hepatitis; the appellant said that he got turned down for jobs and that he was tired all the time.

The evidence of record includes letters from prospective employers, including one from an apartment complex stating the appellant had been rejected for employment in January 1990 because his health problems prevented him from doing work such as painting.  A letter from a department store states the appellant was rejected for employment in January 1990 because his health condition prevented him from prolonged standing.  Finally, a letter from a restaurants states the appellant was rejected for employment because he had health problems that prevented him from working with food.

In October 1990, the appellant testified before a Hearing Officer at the RO that he had last worked three years before and that he was unable to work due to stomach pain which he described as pain associated with the pancreas, ulcers and liver all together.  The appellant stated he had a seventh-grade education.  The appellant had been employed as a truck driver until he was diagnosed with hepatitis. 

A December 1990 decision by an SSA Administrative Law Judge held the appellant had met SSA criteria for being unemployable due to disability as of September 15, 1989, although he had last worked in August 1987.  The appellant's disabling conditions were listed as chronic pancreatitis, chronic obstructive pulmonary disease (COPD), a history of hepatitis with active hepatocellular disease, cephalgia secondary to cervical arthritis, gastritis, a hernia, depression, and history of alcohol abuse.

A December 1995 SSA determination subsequently continued the appellant's grant of SSA disability benefits based on a determination that his situation had not improved.  The primary diagnoses shown on the disability determination were chronic liver disease and cirrhosis; the secondary diagnoses were disorders of the back, discogenic and degenerative. 

Records from the Oklahoma Department of Corrections show that the appellant was convicted of multiple offenses in December 1997.  He was sentenced to prison terms that would end in 2078. 

The appellant submitted a formal claim for TDIU in May 1999.  He reported that he had last worked in 1986 as a truck driver and he said that he had been constantly ill with hepatitis (which he asserted he had contracted due to VA surgery) during that time, but had kept working because he had to support his son. 

In April 2000, the appellant was afforded a VA medical examination.  He reported a history of four stomach operations, the most recent occurring in 1981, and a history of other medical problems including gastritis and hepatitis that he believed he had contracted by way of a blood transfusion.  The appellant also reported cramping in his intestines with constant pain; he described having loose stools and diarrhea, as well as nausea after meals.  He reported occasional night sweats and denied constipation or anemia.  The appellant was noted to have gained five pounds over the previous two years.  On physical examination, the appellant's abdomen was soft and he had good bowel sounds.  There was some epigastric tenderness.  The examiner rendered a diagnosis of status post hemigastrectomy, vagotomy and gastrojejunostomy, and PUD manifested by duodenal ulcers.

In an October 2002 letter, the appellant asserted that the reason he was not currently working was his chronic abdominal pain (that and the fact that he was currently incarcerated).

The appellant underwent another VA medical examination in April 2003; the examiner reviewed the claims files and examined the appellant.  The examiner noted the appellant's symptoms associated with the service-connected duodenal ulcer, post-operative vagotomy, hemigastrectomy and gastrojejunostomy as well as those associated with the non-service-connected pancreatitis and hepatitis.  The examiner opined that the appellant's reported symptoms and conditions should not significantly hinder his chances of obtaining and maintaining gainful employment.

The appellant was afforded another VA medical examination in September 2008.  The examiner reviewed the claims files and examined the appellant.  The appellant reported he had worked as a truck driver from 1969 to 1986, at which time he contracted hepatitis and was hospitalized; thereafter he was on SSA disability until he was incarcerated in 1998.  The examiner noted all of the appellant's service-connected and non-service-connected symptomatology and opined that the appellant would not be limited in employment by the service-connected duodenal ulcer disability, given his non-service-connected disorders, including neck and back injuries and a history of alcoholism. 

In August 2012, a VA physician reviewed the appellant's claims files.  The reviewer noted that the appellant had a history of abdominal pain, nausea, abdominal and stomach cramping, and diarrhea since 1981.  The physician also noted the appellant's complaints of nausea four to five times per week, loose stools twice a day at least with associated abdominal cramping.  The appellant was noted to have recurring episodes of symptoms that were not severe occurring four or more times per year and lasting less than one day.  The VA doctor stated that the appellant had mild postgastrectomy syndrome and that EGD studies did not show any sign of recurrent duodenal ulcer.  The appellant's stomach cramping and diarrhea were ascribed to his abdominal surgery residuals.  The reviewer noted that the appellant's surgical scars were not painful or unstable and that they involved an area of less than 39 square centimeters.  The reviewing physician stated that the appellant did not have any other pertinent findings.

The reviewer noted that the appellant had reported that his gastrointestinal symptoms were infrequent and short-lived.  The doctor opined that the appellant would be limited by his service-connected symptoms to employment opportunities where restroom facilities were available.  However, the physician further stated that it was less likely than not that the symptoms would significantly limit the appellant's employability.

As previously noted, the appellant is also service-connected for of type II DM; a 20 percent disability evaluation has been in effect since May 2002 (date of the grant of service connection).  Review of the appellant's prison and other treatment records dating back to 2002 does not reveal that the appellant has ever been prescribed insulin for treatment of his DM.  His prison treatment records do not reflect the presence of any additional pathology due to the DM disability.

As noted above, the appellant does not meet the percentage criteria for award of a TDIU.  Therefore, the Board will address whether this case should be referred to the Director the VA Compensation and Pension Service for extra-schedular consideration.

The record - including the appellant's own consistent statements to medical providers and in his correspondence to VA and SSA - clearly shows he was rendered unemployable prior to incarceration not by his service-connected disabilities alone, but rather by non-service-connected hepatitis, pancreatitis and spinal disorders; this adjudicative opinion is supported by the uncontroverted medical opinions of two VA examiners.  Finally, it has been asserted that the appellant would meet the criteria for a TDIU if service connection had been granted for peripheral neuropathy as secondary to the DM and if the DM were "properly rated."  Service connection for peripheral neuropathy was denied in an unappealed rating decision issued in December 2006, and there is no current unresolved claim for an increased rating for the DM disability.

Based on the evidence of record, the appellant does not meet the schedular criteria for a TDIU and he does not meet the criteria for extra-schedular referral under 38 C.F.R. § 4.16(b).  The Board accordingly finds the TDIU claim must be denied.  


ORDER

An evaluation of 40 percent, but not more, is granted for the duodenal ulcer disability (post-operative vagotomy, hemigastrectomy and gastrojejunostomy) throughout the period of the claim, subject to the criteria governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


